         Case 1:19-cv-07131-ALC Document 54 Filed 03/13/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


ANDREA TANTAROS,
                                                      Case No. 1:19-cv-07131-ALC-RWL
                   Petitioner,

       -against-

FOX NEWS NETWORK, LLC, THE ESTATE
OF ROGER AILES, WILLIAM SHINE,
SUZANNE SCOTT, DIANNE BRANDI, and
IRENA BRIGANTI,

                   Respondents.


               MOTION TO WITHDRAW COUNSEL FOR PETITIONER

       Petitioner Andrea Tantaros hereby moves this Court for an Order withdrawing Daniel

Tepper as counsel of record.

       After March 13, 2020, attorney Daniel Tepper will no longer be with the firm Wolf

Haldenstein Adler Freeman & Herz LLP. Petitioner Andrea Tantaros will continue to be

represented by Demet Basar of Wolf Haldenstein Adler Freeman & Herz LLP and Bruce Fein of

Fein & DelValle PLLC. Accordingly, no parties would be prejudiced if the motion is granted.

Dated: New York, New York
       March 13, 2020
                                                 WOLF HALDENSTEIN ADLER
                                                 FREEMAN & HERZ LLP

                                                 /s/ Daniel Tepper
                                                 Daniel Tepper
                                                 270 Madison Avenue
                                                 New York, New York 10016
                                                 Tel.: (212) 545-4600
                                                 Fax: (212) 686-0114
                                                 tepper@whafh.com

                                                 Counsel to Petitioner Andrea Tantaros
